DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,088,922, hereinafter 922. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to Claims 1, 9, and 17, 922 taught a method, performed by a host computer (column 11, lines 41-45), comprising: obtaining a local network monitoring software program (column 11, lines 50-51); installing the local network monitoring software program on the host computer (column 11, lines 52-53); determining inventory of software programs that are installed on the information technology devices (column 11, lines 59-61), including probing at least one of the information technology devices with a plurality of different protocols to determine a matching protocol based on which of the different protocols is responded to, and using the matching protocol to determine the inventory of software programs that are installed on the at least one of the information technology devices (column 12, lines 3-10); and displaying the inventory of software programs that are installed on the information technology devices (column 12, lines 11-19).  Accordingly, claims 2-8, 10-16, and 18-20 are rejected, at least, based on their respective dependencies on claims 1, 9, and 17.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities: “determine a matching protocol based on which of the different protocols is responded to”.  A sentence should not end in a preposition.  Appropriate correction is required.









Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a)  which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in 
section 102, if the differences between the subject matter sought to be patented and the prior art are such 
that the subject matter as a whole would have been obvious at the time the invention was made to a person 
having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by 
the manner in which the invention was made.
	Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sparks (Pre-Grant Publication No. US 2006/0200494 A1), in view of Apel (Pre-Grant Publication No. US 2002/0184410 A1), hereinafter Apel.    

2.	With respect to Claims 1, 9, and 17,   taught a method, performed by a host computer (0004, the distributed computing system), comprising: obtaining a local network monitoring software program (0024, where the local network can be seen in 0040); installing the local network monitoring software program on the host computer (0024, where the installation of the software is given in order for it to perform its functions); determining inventory of software programs that are installed on the information technology devices (0146-0148, where the inventory of the software can be seen), and displaying the inventory of software programs that are installed on the information technology devices (figure 11).
	However, Sparks did not explicitly state probing at least one of the information technology devices with a plurality of different protocols to determine a matching protocol based on which of the different protocols is responded to, and using the matching protocol to determine the inventory of software programs that are installed on the at least one of the information technology devices.  On the other hand, Apel does teach probing at least one of the information technology devices with a plurality of different protocols to determine a matching protocol based on which of the different protocols is responded to, and using the matching protocol to determine the inventory of software programs that are installed on the at least one of the information technology devices (0056, where the probe software can be seen.  Accordingly, figure 5 shows determining software type based on the devices response & 0055 shows that the software type is the protocol type).  Both of the systems of Sparks and Apel are directed towards managing device discovery and therefore, it would have been obvious to a person having ordinary skill in the art, to modify the teachings of Sparks, to utilize protocol discovery, as taught by Apel, in order to more seamlessly inventory devices.

5.	As for claims 4, 12, and 20, they are rejected on the same basis as claims 1, 9, and 17 (respectively).  In addition, Sparks taught wherein an inventory of all computer systems that are on the local network are determined (title, where the LAN can be seen in 0040).

6.	As for claims 5 and 13, they are rejected on the same basis as claims 1 and 19 (respectively).  In addition, Sparks taught wherein an inventory of all peripheral printing devices that are on the local network are determined (title, where the printers as inventoried devices can be seen in 0154).

7.	As for claims 6 and 14, they are rejected on the same basis as claims 1 and 19 (respectively).  In addition, Sparks taught wherein an inventory of all server devices that are on the local network are determined (title, where the server devices can be seen in 0064).

8.	As for claims 7 and 15, they are rejected on the same basis as claims 1 and 19 (respectively).  In addition, Sparks taught determining and displaying a status of the information technology devices, wherein the status includes at least one of: whether an information technology device is offline or online, free disk space, last login info, ink or toner levels, amount of memory, IP address, and amount of memory (0100, where this, at least, teaches the amount of memory limitation).

9.	As for claims 8 and 16, they are rejected on the same basis as claims 1 and 19 (respectively).  In addition, Sparks taught wherein determining the inventory of the software programs installed on the plurality of the information technology devices includes determining the presence of at least one of: antivirus software, software version numbers, when software is installed, and unwanted software (0097, where this, at least, teaches the software version limitation).

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sparks, in view of  Apel, and in further view of Sharma (Pre-Grant Publication No. US 2006/0161462 A1).

8.	As for claims 2, 10, and 18, they are rejected on the same basis as claims 1, 9, and 17 (respectively).  However, Sparks did not explicitly pinging the at least one of the information technology devices when an IP address or name of the at least one of the information technology devices is not known, and probing the at least one of the information technology devices when the at least one of the information technology devices responds to the pinging.  On the other hand, Apel did teach wherein pinging the at least one of the information technology devices when an IP address or name of the at least one of the information technology devices is not known (0011, where the addresses are pinged), and probing the at least one of the information technology devices when the at least one of the information technology devices responds to the pinging (0062, the attribute list).  Both of the systems of Sparks and Sharma are directed towards managing device discovery and inventory and therefore, it would have been obvious to a person having ordinary skill in the art, to modify the teachings of Sparks, to utilize pinging device protocols, as taught by Sharma, in order to more seamlessly inventory devices.

9.	As for claims 3, 11, and 19, they are rejected on the same basis as claims 1, 9, and 17 (respectively).  However, Sparks did not explicitly state wherein probing the at least one of the information technology devices with a plurality of different protocols includes probing each of the information technology devices with a first protocol and, for each of the information technology devices that does not respond, then probing the information technology devices that does not respond with a second protocol.  On the other hand, Sharma did teach wherein probing the at least one of the information technology devices with a plurality of different protocols includes probing each of the information technology devices with a first protocol and, for each of the information technology devices that does not respond, then probing the information technology devices that does not respond with a second protocol (claim 9, lines 5-17).  Both of the systems of Sparks and Sharma are directed towards managing device discovery and inventory and therefore, it would have been obvious to a person having ordinary skill in the art, to modify the teachings of Sparks, to utilize pinging device protocols, as taught by Sharma, in order to more seamlessly inventory devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Gassoway (Pre-Grant Publication No. US 2005/0262234 A1).
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452